                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



Donald Leroy Collins,                                           Case No. 3:17-cv-2059


                        Plaintiff,


        v.                                                      ORDER



Commissioner of Social Security,


                        Defendant.


        Before me is the December 7, 2018 Report and Recommendation of Magistrate Judge James

R. Knepp, II. (Doc. No. 15). Judge Knepp recommends I reverse the Commissioner of Social

Security’s decision denying Plaintiff Donald Leroy Collins’ application for disability insurance

benefits and remand the case for further administrative proceedings, including proper evaluation of

Plaintiff’s pace limitations. (Doc. No. 15 at 12-14).


        Under federal law, “[w]ithin fourteen days after being served with a copy, any party may

serve and file written objections to such proposed findings and recommendations as provided by

rules of court.” 28 U.S.C. § 636(b)(1); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).

Defendant has filed a notice advising that she will not file objections to Judge Knepp’s Report and

Recommendation. (Doc. No. 16). Collins has not filed any objections.
       Following review of the Magistrate Judge’s Report and Recommendation, I adopt the Report

and Recommendation, (Doc. No. 15), in its entirety as the Order of the Court, reverse the

Commissioner’s decision, and remand this case for further proceedings as described above.


       So Ordered.



                                                     s/ Jeffrey J. Helmick
                                                     United States District Judge




                                                 2
